DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8, as to the point that the applied prior art Chen et al doo not disclose the glycol content is 10 to 20 wt% (as the claims are amended now), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US2014/0295626) in view of Takahashi et al (US 2018/0298500).
Park et al disclose an etching composition comprises: 
about 25 percent by weight to about 35 percent by weight of phosphoric acid, about 3 percent by weight to about 9 percent by weight of nitric acid (reads on the claimed inorganic acid) and also as of the instant claim 2;
about 10 percent by weight to about 20 percent by weight of acetic acid (reads on the claimed carboxylic acid) and also as of the instant claim 3;
about 5 percent by weight to about 10 percent by weight of a nitrate [0017], wherein the nitrate includes NH.sub.4NO.sub.3, NaNO.sub.3, KNO.sub.3, LiNO.sub.3, Mg(NO.sub.3).sub.2, Al(NO.sub.3).sub.3, Zn(NO.sub.3).sub.2, Fe(NO.sub.3).sub.3, Ni(NO.sub.3).sub.2 and Ca(NO.sub.3).sub.2 [0012]; and aforesaid reads on the claimed metal-based oxidizer of claim 1 and also as of the instant claim 7; 
about 6 percent by weight to about 15 percent by weight of a sulfonic acid, such as  methanesulfonic acid [0013];
about 1 percent by weight to about 5 percent by weight of an amine compound including a carboxyl group, wherein the amine compound includes at least one selected from alanine, aminobutyric acid, glutamic acid, iminodiacetic acid and nitrilotriacetic acid [0014] and aforesaid easily reads on the claimed nitrogen-containing dicarbonyl compound and also as of the instant claim 6;
about 0.1 percent by weight to about 1 percent by weight of a water-soluble amino acid, about 0.01 percent by weight to about 1 percent by weight of an azole compound, each based on a total weight of the etchant composition, and water [0011].
Park et al fail to disclose the composition further comprises a glycol compound includes 10 wt% to 20 wt %.
However, in the same of endeavor, Takahashi et al disclose an etching composition comprises alcohol-based solvent, such as ethylene glycol, propylene glycol, and butylene glycol [0058]; and the content of the alcohol-based solvent in the etching solution composition of the present invention is preferably 0.1 to 50 mass % [0059]; and aforesaid range encompasses the claimed range of 10 to 20 wt %.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Takahashi et al’s teaching of 
With regards to claims 8, the disclosure above overlaps the claimed ranges of the components because overlapping ranges are prima facie obvious, MPEP 2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,962 in view of Lee et al (US 2018/0148645) and Takahashi et al (US 2018/0298500).
The difference between the instant invention and the patent 10,611,962 is that the composition of in the instant invention is lack of a hydrogen sulfate; and the composition includes glycol with 10-20 wt %.
However, Lee et al disclose an etching composition [0009] and further comprises a corrosion inhibitor such as ammonium sulfate, and thus preventing or reducing the films other than the etched film being etched with etching composition [0034]-[0035].
And Takahashi et al disclose an etching composition comprises alcohol-based solvent, such as ethylene glycol, propylene glycol, and butylene glycol [0058]; and the 0.1 to 50 mass % [0059]; and aforesaid range encompasses the claimed range of 10 to 20 wt %.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee et al’s teaching of using the hydrogen sulfate as a corrosion inhibitor into instant composition for preventing or reducing the films other than the etched film being etched with etching composition as taught by Lee et al; and the teaching of  the glycol content of the Takahashi et al into instant composition that is known effective amount of the glycol as suggested by Takahashi et al for predictable result.	

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12 of co-pending Application No. 16/579,073 (US Pub 2020/0148951) in view of Lee et al (US 2018/0148645) and Takahashi et al (US 2018/0298500).
The difference between the instant invention and the co-pending application 16/579,073 is that the composition of in the instant invention is lack of a sulfate; and the glycol content of 10- 20 wt %.
However, Lee et al disclose an etching composition [0009] and further comprises a corrosion inhibitor such as ammonium sulfate, and thus preventing or reducing the films other than the etched film being etched with etching composition [0034]-[0035].
And Takahashi et al disclose an etching composition comprises alcohol-based solvent, such as ethylene glycol, propylene glycol, and butylene glycol [0058]; and the 0.1 to 50 mass % [0059]; and aforesaid range encompasses the claimed range of 10 to 20 wt %.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee et al’s teaching of using the  sulfate as a corrosion inhibitor for preventing or reducing the films other than the etched film being etched with etching composition as taught by Lee et al and the teaching of  the glycol content of the Takahashi et al into instant composition that is known effective amount of the glycol as suggested by Takahashi et al for predictable result.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713